      Case 1:15-cv-13286-ADB Document 86 Filed 11/16/18 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ALEXANDR DVORNIKOV,                                                       )
ANTONIO CARDONA,                                                          )
JOSEPH McPHERSON, and                                                     )
JOSEPH QUINN,                                                             )
on behalf of themselves                                                   )
and all others similarly situated,                                        )
                                                                          )
                                Plaintiffs,                               )   Civil Action No.
                                                                          )   l: 15-cv-13286-ADB
                       v.                                                 )
                                                                          )
LANDRY'S, INC. and CHLN, INC.                                             )
d/b/a CHART HOUSE BOSTON,                                                 )
                                                                          )
                               Defendants.                                )


                                       II   .... - ... , - I,.._� A-T �
                                        __, .. , ..... ______
                                                              k�
                                                                          ORDER

        Plaintiffs have filed an assented-to motion for final settlement approval (the "Motion").

They are requesting an order finally approving the parties' proposed class action settlement (the

"Settlement") and dismissing with prejudice the above-captioned action (the "Action") in

accordance with the parties' settlement agreement (the "Agreement") , which sets forth the terms

and conditions for a proposed settlement of this matter and its dismissal with prejudice.

       This Court held a preliminary approval hearing and granted preliminary approval of the

Settlement on August 14, 2018. This Court then conducted a final settlement approval hearing

on November 16, 2018. After that hearing and upon review of the Motion and its attendant

exhibits, it is hereby ORDERED, ADJUDGED, and DECREED that:

        1.     This Order incorporates by reference the terms and definitions used by the parties

in the Agreement. All terms used herein shall have the same meanings as those set forth in the

Agreement.
Case 1:15-cv-13286-ADB Document 86 Filed 11/16/18 Page 2 of 4
Case 1:15-cv-13286-ADB Document 86 Filed 11/16/18 Page 3 of 4
Case 1:15-cv-13286-ADB Document 86 Filed 11/16/18 Page 4 of 4
